RENDERED: JUNE 4, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0121-WC

FORD MOTOR COMPANY                                                APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-2017-01439


VIKKI ALLEN; HONORABLE                                             APPELLEES
JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: This is a Workers’ Compensation case. Appellant, Ford Motor

Company, contends that the Workers’ Compensation Board exceeded its authority

in remanding this cumulative trauma claim to the Administrative Law Judge for

further analysis. Finding no error, we affirm.
                In 2012, Appellee, Vikki Allen (Allen), began working for Ford as an

assembler. On August 17, 2017, she filed a Form 101, Application for Resolution

of an injury claim, alleging a March 24, 2017, injury to her right shoulder and neck

due to repetitive work duties. Allen subsequently amended the claim to include

her left shoulder. Allen had been treated for a right shoulder problem in 2013.

According to her deposition testimony, she fully recovered and resumed her full

job duties on the assembly line without restrictions.

                By Opinion and Order rendered on August 22, 2020,1 the

Administrative Law Judge (ALJ) dismissed Allen’s right shoulder cumulative

trauma claim in its entirety, reasoning that:

                Plaintiff’s right shoulder injury became manifest on
                March 1, 2013, when she presented to OHSIM[2] and was
                diagnosed with a repetitive motion injury to the right
                shoulder.

                        Because KRS[3] 342.185(1) acts as a statute of
                repose, a claim for work related right shoulder injury is
                barred if not filed within two years of the date of
                manifestation. The ALJ therefore finds that the Plaintiff’s
                right shoulder claim must be DISMISSED.




1
    As amended September 10, 2020.
2
    Ford Motor Company Occupational Health and Safety Information System.
3
    Kentucky Revised Statutes.

                                             -2-
(Emphasis original.) The ALJ did award benefits for the left shoulder, having

found that Allen “sustained a harmful change to the left shoulder . . . due to

overcompensation and that the mechanism of injury is cumulative trauma.” The

left shoulder is not at issue before us.

             Allen appealed to the Workers’ Compensation Board (Board). By

Opinion rendered on December 30, 2020, the Board vacated in part and remanded

for additional findings and analysis as follows:

                    The above findings set forth by the ALJ explaining
             his reasoning for determining Allen’s right shoulder
             condition manifested on March 1, 2013 are insufficient.
             Furthermore, the above demonstrates and [sic] improper
             analysis was performed in reaching this determination.

                   The law concerning when a cumulative trauma
             injury manifests is clear. An injury caused by cumulative
             trauma manifests when a worker discovers that a
             physically disabling injury has been sustained [and]
             knows it is caused by work.[] Alcan Foil Products v.
             Huff, [2 S.W.3d 96, 101 (Ky.1999)]. In this claim, it is
             clear that the second part of the above test was never
             conducted to determine when Allen was advised by a
             medical professional that her right shoulder condition
             resulted from cumulative trauma. See also Consol of
             Kentucky v[.] Goodgame, [479 S.W.3d 78 (Ky. 2015)].
             In this claim, the record is simply devoid of any
             substantive evidence indicating Allen was aware, after
             having been advised by a physician, that her condition
             was work-related in 2013. On remand, the ALJ must set
             forth adequate evidence in the record indicating Allen
             was advised in 2013, if in fact she was, that she was
             suffering from a cumulative trauma injury to her right
             shoulder. We direct no specific result.



                                           -3-
                   If, on remand, the ALJ determines the right
            shoulder cumulative trauma injury manifested in 2013, it
            is incumbent upon him to determine when the
            impairment rating for the right shoulder arose. Allen
            testified her condition related to the 2013 injury resolved
            and she experienced continuing cumulative trauma from
            2013 until 2017. She testified she was able to perform
            her work activities without symptoms or limitations until
            March 24, 2017. In Special Fund v. Clark, [998 S.W.2d
            487 (Ky. 1999)] the court explained that KRS 342.185
            only operates to prohibit compensation for whatever
            occupational disability is attributable to trauma incurred
            more than two years preceding the filing of the claim.
            That portion of disability, if any, that results from
            additional cumulative trauma within the two years
            leading up to and including the date that a claim is filed,
            and thereafter, may remain compensable.

            Ford appeals, arguing that the Board exceeded its appellate authority

by “re-reviewing the evidence and drawing contrary conclusions.” We disagree. In

Consol v. Goodgame, where the ALJ failed to make a factual determination

regarding when the claimant was advised that he had a work-related condition, our

Supreme Court held as follows:

            [F]or cumulative trauma injuries, the obligation to
            provide notice arises and the statute of limitations does
            not begin to run until a claimant is advised by a physician
            that he has a work-related condition.

                  ...

            . . . KRS 342.185(1) acts as both a statute of limitations
            and a statute of repose. . . . For cumulative trauma
            injuries the running of both periods begins on the date the
            injured employee is advised that he has suffered a work-
            related cumulative trauma injury. Therefore, this claim

                                        -4-
             must be remanded to the ALJ so that she can determine
             when [the claimant] was advised that he suffers from a
             work-related cumulative trauma injury. She must then
             determine if [the claimant] filed his claim within two
             years of that date.

479 S.W.3d at 82, 84. Accordingly, we agree with the Board’s analysis and adopt

it as if it were our own.

             Affirmed.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE VIKKI
                                         ALLEN:
 Joshua W. Davis
 Priscilla C. Page                       Ched Jennings
 Louisville, Kentucky                    Louisville, Kentucky




                                       -5-